United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3930
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Jerome Marshall, also known as        *
Raymond Mollo, also known as          *
Ronald Mooney, also known as          * [UNPUBLISHED]
Amos Smalls, also known as            *
Howie Harband, also known as          *
James A. Marshall, also known as      *
J. Marshall, also known as James      *
R. Marshall, also known as            *
Raymond Mocco, also known as          *
Ronald Money, also known as           *
Dennis Moore, also known as           *
Jerome Williams, also known as        *
James Alexander Marshall, also        *
known as Jermon C. Marshall,          *
also known as Jerome C. Marshall,     *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: December 7, 2005
                                Filed: December 9, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________
PER CURIAM.

       Jerome Marshall pled guilty to conspiring to distribute and possess with intent
to distribute cocaine, in violation of 21 U.S.C. § 846. The district court1 sentenced
him to 100 months in prison and 5 years of supervised release. On appeal, his counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), and Marshall has filed a pro se supplemental brief.

       Marshall and his counsel both argue that the district court erred by determining
that two of his prior convictions--for receiving stolen property and for credit card
fraud--were not related. We conclude that the court did not err because the
presentence report contained facts, to which Marshall did not object, which showed
that the offenses were separated by an intervening arrest. See U.S.S.G. § 4A1.2,
comment. (n.3); United States v. Newsome, 409 F.3d 996, 999 (8th Cir.), cert. denied,
126 S. Ct. 463 (2005).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                      ______________________________




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
                                          -2-